Per Curiam :
The order in this case, in the recital of the papers used upon the motion, recites certain papers and then states “ upon all the pleadings and proceedings in this action.” The motion was to resettle such order by striking out this recital. The motion should have been granted. Rule 3 of Supreme Court Rules requires that all *106papers read, or used upon the motion, on either side, shall be specified in the order. The recital asked to be stricken out assumes that other papers were used, but is so indefinite as not to show what they were. This is a violation of the rule above mentioned and disregard of a decision of this court. (Faxon v. Mason, 87 Hun, 139.)
The. order should be reversed, with ten dollars costs and disbursements, and the same remitted to the judge who made it for resettlement.
Present—Van Brunt, P. J., Patterson, Ingraham, McLaughlin and Hatch, JJ.
Order reversed, with ten dollars costs and disbursements, and Same remitted for resettlement.